 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA, and the                  No. 2:12-cv-1699-KJM-EFB
      STATE OF CALIFORNIA, et al., ex rel
12    LOYD F. SCHMUCKLEY, JR.,
13                       Plaintiffs,                     ORDER

14           v.
15    RITE AID CORPORATION,
16                       Defendant.
17

18

19                  Before the court is defendant Rite Aid Corporation’s unopposed request to redact

20   and seal material contained within its expert report, which Rite Aid seeks to attach as an exhibit

21   to the Declaration of Michael Q. Eagan, Jr. in support of Rite Aid’s Motion to Exclude Plaintiff’s

22   Proposed Sampling Methodology (“Motion to Exclude”). See Notice of Req. to Seal (“Notice”),

23   ECF No. 194. For the foregoing reasons, the court GRANTS the request to seal.

24   I.     LEGAL STANDARD

25                  “[T]he courts of this country recognize a general right to inspect and copy public

26   records and documents, including judicial records and documents.” Nixon v. Warner

27   Communications, 435 U.S. 589, 597 (1978) (footnotes omitted). Because “the right to inspect

28   and copy judicial records is not absolute,” access in civil cases is properly denied for clearly
                                                        1
 1   justifiable reasons: to protect against “gratif[ication of] private spite or promot[ion of] public
 2   scandal,” or to preclude court dockets from becoming “reservoirs of libelous statements,” or
 3   “sources of business information that might harm a litigant’s competitive standing.” Id. at 598
 4   (citations omitted). As the Ninth Circuit instructs, a “strong presumption in favor of access” to
 5   the record governs in a court of law unless the case or a part of it qualifies for one of the relatively
 6   few exceptions “traditionally kept secret,” with secrecy allowed for good reasons. Foltz v. State
 7   Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003) (citation omitted). “Those who
 8   seek to maintain the secrecy of documents attached to dispositive motions must meet the high
 9   threshold of showing that ‘compelling reasons’ support secrecy.” Kamakana v. City and County
10   of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz, 331 F.3d at 1136). The
11   compelling-reasons standard applies even if the contents of the dispositive motion or its
12   attachments have previously been filed under seal or are covered by a generalized protective
13   order, including a discovery phase protective order. See Foltz, 331 F.3d at 1136 (citation
14   omitted).
15                   “The Ninth Circuit has determined that the public’s interest in non-dispositive
16   motions is relatively lower than its interest in trial or a dispositive motion. Accordingly, a party
17   seeking to seal a document attached to a non-dispositive motion need only demonstrate ‘good
18   cause’ to justify sealing.” Williams v. U.S. Bank Nat. Ass’n, 290 F.R.D. 600, 604 (E.D. Cal.
19   2013) (quoting Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (applying “good
20   cause” standard to all non-dispositive motions because such motions “are often unrelated, or only
21   tangentially related, to the underlying cause of action”) (internal quotation marks and citation
22   omitted). “For good cause to exist, the party seeking protection bears the burden of showing
23   specific prejudice or harm will result” if the sealing request is denied. Phillips ex rel. Estates of
24   Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) (citation omitted). “Broad
25   allegations of harm, unsubstantiated by specific examples or articulated reasoning” are
26   insufficient. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation
27   omitted).
28
                                                         2
 1                  The Eastern District of California has adopted rules to clarify procedures for

 2   parties’ compliance with the law reviewed above. Local Rule 141 provides that documents may

 3   be sealed only by a written order of the court after a particularized request to seal has been made.

 4   L.R. 141(a). A mere request to seal is not enough under the local rules. Local Rule 141(b)

 5   expressly requires that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other

 6   authority for sealing, the requested duration, the identity, by name or category, of persons to be

 7   permitted access to the document, and all relevant information.” Local Rule 140(a)(vi) provides

 8   for redaction, by “counsel and the Court . . . . when federal law requires redaction.” L.R.

 9   140(a)(vi) (emphasis in original). Moreover, redaction is appropriate to protect “proprietary or

10   trade secret information.” L.R. 140(b). The court’s own Standing Order emphasizes the

11   requirement that parties comply with the law and the rules in making any sealing request, which

12   they should do lightly and only rarely if at all. ECF No. 6-1 at ¶ 10.

13   II.    DISCUSSION

14                  Defendant Rite Aid Corporation (Rite Aid) “seeks leave to file a minimally

15   redacted version of the [Dr. Roy J.] Epstein report in the public file, while [lodging] the

16   unredacted Epstein Report with the Court under seal” in order to protect the personal health

17   information (PHI) of certain Medi-Cal beneficiaries. Notice at 2 (emphases in original). Rite Aid

18   further seeks leave to redact “images of Rite Aid’s proprietary internal computer system” to

19   protect proprietary information. Id. at 3. Rite Aid seeks to redact and seal the documents as

20   attachments to its Motion to Exclude Plaintiffs’ Proposed Sampling Methodology, ECF No. 195,

21   which, given the importance of the methodology to plaintiffs’ case, is properly considered a

22   dispositive motion. See Open Text S.A. v. Box, Inc., No. 13-CV-04910-JD, 2014 WL 7368594, at

23   *2 (N.D. Cal. Dec. 26, 2014) (Daubert motions considered dispositive because “aimed squarely

24   at the other side’s damages methodology” and “exclusion of this testimony could cause a

25   crippling blow to the sponsoring party’s ability to prove its case”); AFL Telecommunications LLC

26   v. SurplusEQ.com Inc., 946 F. Supp. 2d 928, 946 (D. Ariz. 2013) (motion to exclude expert

27   opinions considered dispositive motion for sealing purposes); but see Albee v. Cont'l Tire N. Am.,

28   No. CIV. S-09-1145, 2010 WL 5418885, at *1 (E.D. Cal. Dec. 23, 2010) (motion to exclude
                                                        3
 1   plaintiff’s tire expert considered non-dispositive motion for sealing analysis). Thus, the

 2   compelling-reasons standard applies.

 3          A.      Personal Health Information (PHI)

 4                  Rite Aid correctly asserts that “PHI of Medi-Cal beneficiaries is prohibited from

 5   public disclosure under the Health Insurance Portability and Accountability Act of 1996

 6   (HIPPA).” Notice at 2 (emphasis in original); see 45 C.F.R. § 164.502.1 Thus, federal law

 7   requires redaction of the PHI of Medi-Cal beneficiaries in the Epstein Report, and therefore

 8   redaction is permitted under the local rules. See L.R. 140(a)(vi) (“Redact when federal law

 9   requires redaction” (emphasis in original)). Further, Rite Aid’s request complies with the

10   requirements of Local Rule 141(b), and the redactions appear to be narrowly tailored to cover

11   only the PHI. Therefore, Rite Aid has established a compelling reason for redacting the PHI in

12   the Epstein report, and the request to redact the PHI information is GRANTED.

13          B.      Proprietary Information

14                  Additionally, Rite Aid seeks to redact “images of Rite Aid’s proprietary internal

15   computer system.” Id. at 3. Redaction is appropriate where disclosure compromises “sources of

16   business information that might harm a litigant’s competitive standing.” Nixon, 435 U.S. at 598

17   (citations omitted). The images of the computer system contain business information related to

18   Rite Aid’s “dispensing drugs and maintaining customer prescription records.” Notice at 3. From

19   the court’s review of the unredacted version of the report, the screenshots Rite Aid wishes to

20   redact do contain “detailed, non-public information” regarding Rite Aid’s “internal data systems,

21   processes, and practices,” Lane v. Wells Fargo Bank, N.A., No. C 12-04026 WHA, 2013 WL

22   2627487, at *1 (N.D. Cal. 2013), consisting primarily of the layout, organization, and content of

23   Rite Aid’s “internal computer system for dispensing drugs and maintaining customer prescription

24   records,” Notice at 3. In its Request to Seal, Rite Aid sufficiently explains the proprietary nature

25   of the computer system and the potential competitive harm from public disclosure of the

26
            1
27            “A covered entity or business associate may not use or disclose protected health
     information, except as permitted or required by this subpart or by subpart C of part 160 of this
28   subchapter. . . . .”
                                                       4
 1   screenshots, such that the court finds there are compelling reasons to redact the images. See

 2   Esquivel v. Bank of Am., N.A., No. 2:12-CV-02502-GEB, 2015 WL 4224712, at *4 (E.D. Cal.

 3   July 10, 2015) (compelling reasons existed to seal exhibit where public dissemination “may allow

 4   Defendants’ competitors to reap the benefit of the [content] without having to incur the costs

 5   associated with developing the[m]” (citation omitted)). Rite Aid’s request to redact the

 6   screenshots of its computer system is GRANTED.

 7   III.   CONCLUSION

 8                  Rite Aid’s unopposed request to file the redacted Epstein Report on the docket and

 9   file the unredacted report with the court under seal is GRANTED. Accordingly, the Clerk will

10   file the unredacted version of the document under seal, and defendant shall file the redacted

11   version on the docket within seven (7) days. See L.R. 141(e)(2)(i).

12                  IT IS SO ORDERED.

13    DATED: April 29, 2019.

14
                                                  UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
